Name: Commission Regulation (EEC) No 1715/93 of 30 June 1993 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: prices;  trade policy;  plant product;  agricultural policy;  consumption
 Date Published: nan

 Avis juridique important|31993R1715Commission Regulation (EEC) No 1715/93 of 30 June 1993 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies Official Journal L 159 , 01/07/1993 P. 0100 - 0100 Finnish special edition: Chapter 3 Volume 50 P. 0141 Swedish special edition: Chapter 3 Volume 50 P. 0141 COMMISSION REGULATION (EEC) No 1715/93 of 30 June 1993 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 689/92 (2), as last amended by Regulation (EEC) No 2486/92 (3), lays down the conditions for taking over cereals into intervention; Whereas implementation from the 1993/94 marketing year on of the reform of the common agricultural policy in the cereals sector may lead to difficulties for producers of certain cereals in certain areas of the Community; whereas, to lessen the impact of these mechanisms on the income of the said producers, provision should be made for exemptions from certain provisions relating to quality once again in the 1993/94 marketing year, as was done in 1992/93; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. Regulation (EEC) No 689/92 is hereby amended as follows: (a) in Article 1, 'in Article 7 of Regulation (EEC) No 2725/75' is replaced by 'in Article 4 (2) of Regulation (EEC) No 1766/92'; (b) in the second subparagraph of Article 2 (2), 'in Article 26 of Regulation (EEC) No 2727/75' is replaced by 'in Article 23 of Regulation (EEC) No 1766/92'; (c) the following paragraph 4 is added to Article 2: '4. Notwithstanding paragraph 2, and for the 1993/94 marketing year: - at the request of the Member State, a decision shall be taken in accordance with the procedure provided for in Article 23 of Regulation (EEC) No 1766/92, to fix the maximum moisture content at 15 % for cereals offered for intervention, - Greece is hereby authorized to accept into intervention consignments of durum wheat 14 % of which comprise cereal of less than standard quality in which the grain impurities reach a maximum of 7 %, with 5 % at most being other cereals, - the reduction provided for in the case of barley of a specific weight less than 65 kg/hl referred to in Annex II, Table III shall not apply.'; 2. In the German version, the text of Article 2 (2) is replaced by the following: 'Liegt bei Weichweizen der Sedimentationswert zwischen 20 und 30, muss ausserdem die Untersuchung nach der in Anhang IV der Verordnung (EWG) Nr. 1908/84 der Kommission (*) dargestellten Methode ergeben, dass der aus dem Weizen hergestellte Teig nicht klebt und auf der Maschine bearbeitet werden kann. (*) ABL Nr. L 178 vom 5. 7. 1984, S. 6.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 21. (2) OJ No L 74, 20. 3. 1992, p. 18. (3) OJ No L 248, 28. 8. 1992, p. 8.